DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims status
In the amendment filed on December 9, 2021, claims 2-5 have been canceled and claims 6-9 have been newly added.  Therefore, claims 1 and 6-9 are currently pending for examination.

Double Patenting
Double Patenting over conflicting US patent 10604113 is overcome due to Terminal disclaimer filed on 4/6/2021 and the subsequent approval.

Allowable Subject Matter
Claims 1 and 6-9 (renumbered as claims 1-5) are allowed.
The following is an examiner's statement of reasons for allowance:
Regarding claim 1, the prior art of record does not sufficiently teach or suggest the claimed limitations in their entirety, such as “a key management server configured for deactivating an electronic key for accessing one or multiple vehicle components after the vehicle is switched off in order to park the vehicle in a parking position in the parking facility, so that an attempt to access the one or multiple vehicle components of the parked vehicle with the aid of the deactivated electronic key is prevented” in combination with “wherein the key management server is configured to provide a new or an additional electronic key to reactivate the deactivated 
Regarding claims 6-9, the claims are found allowable due to their dependence upon an already allowed claim and lacking any technical errors.
            Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nay Tun whose telephone number is (571)270-7939.  The examiner can normally be reached on Mon-Thurs from 9:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, Curtis Kuntz can be reached on (571) 272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Nay Tun/Primary Examiner, Art Unit 2687